C. A. 2d Cir. Motions of Agudath Israel of America, Carl Anderson, Commissioner, et al., United States Catholic Conference et al., and Catholic Medical Association for leave to file briefs as amici curiae granted. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon *1056opposing counsel on or before 3 p.m., Tuesday, November 12,1996. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 10,1996. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 27, 1996. This Court’s Rule 29.2 does not apply. Case is set for oral argument in tandem with No. 96-110, Washington et al. v. Glucksberg et al., infra, p. 1057.